Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered February 24, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of from 8 Vs to 25 years, and judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered March 3, 1995, convicting defendant, upon his plea of guilty, of murder in the second degree and robbery in the first degree, and sentencing him to concurrent terms of 25 years to life and 8 Vs to 25 years, unanimously affirmed.
The record of the plea proceedings establishes that defendant’s plea was entered knowingly, voluntarily and intelligently (see, People v Harris, 61 NY2d 9). Concur—Murphy, P. J., Nardelli, Williams and Colabella, JJ.